DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Regarding Claims 1-22 (Canceled)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
          The claim 23 recites “processed data”, but said limitation is a genus claim, broadly claiming any and every possible structures, machines and ways to process any and all kinds of data that goes well beyond what is disclosed in the original disclosure. Note that the processed data are not related to any sensor or camera-based data. In fact, the claim 1 does not even tie any machines or processor to processing data (other than to transmit it using the data output port). Similarly in Claims 38 and 50, the claims recite “processing the acquired sensor input data,” but said limitations are also genus claims, broadly claiming any and all ways to perform said processing that goes well beyond what is disclosed in the original disclosure. The original disclosure mentions “processed data” (on page 4, lines 27-29) and “processing the sensor input data” (on page 10, lines 4-7), but does not further disclose any detail about processing the data or processing the sensor input data, or how data are processed that would show possession (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,” and also LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the “maintain updated sums” limitations. Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)
          Furthermore, the claims recite “the acquired sensor input data”, which includes the capturing the sensor data and the synthetic sensor data, but there is no detail as to how the sensor data and the synthetic sensor data are transformed to sensor input data in the original disclosure. The original disclosure discloses that the optic image captured by the camera is based on the synthetic image sensor data (on page 7, lines 14-24, page 8, lines 20-38; page 9, lines 1-17), and further discloses that the synthetic image sensor data is simulated in the electronic domain of the optic system of the camera, including the propagation of the optic signal through the lens system and conversion into electronic pixel using the image optic sensor, but there is no further discussion as to how the electronic image pixel data is used in the camera to affect the way camera captures sensor data. In other words, the original disclosure sends the synthetic sensor data to the camera and the camera captures the image accordingly, but how does the camera uses the electronic image pixel data to ultimately produce a sensor input data, as there is no specific hardware and/or software that shows any detail as to how this is done.
          The claim 23 recites “the data processor including a camera having a sensor system and an electronic system for capturing sensor data,” but said limitation is not supported in the original disclosure. In the original disclosure, it is the data acquisition unit (or data acquirer) that includes a camera having a sensor system and an electronic system, and not the data processor (See Fig. 1 and page 5 in the original disclosure)

Claims 23-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims recite “processed data” and “processing input sensor data” but the original disclosure is completely absent of any detail as to how any data are processed, as discussed above. Furthermore, as had been discussed above, the claims recite the acquired sensor input data, which includes the capturing the sensor data and the synthetic sensor data, but there is no detail as to how the sensor data and the synthetic sensor data are transformed to sensor input data in the original disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 23-29, 37-41 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Sanada et al., US Pat No. 5,986,545 (hereinafter Sanada) in views of List et al., US-PGPUB 2017/0050590 (hereinafter List) and Applicant Admitted Prior Art, US-PGPUB 2019/0041294 (hereinafter AAPA)

          Regarding Claims 23, 38 and 50.  Sanada discloses an automotive testing system (Abstract), comprising:

a data processing unit having a data input port for receiving sensor input data and a data output port for transmitting processed data (Fig. 1, 19)

a data acquisition unit which forwards sensor input data to said data processing unit, the data acquisition unit including a sensor unit having a sensor system and an electronic system for capturing sensor data (Fig. 1, sensors and test bed 2, 17; Col. 4, lines 5-14; Col. 5, lines 12-15; Col., 6, lines 31-42); and

a synthetic sensor data generator which transmits synthetic sensor data to the electronic system of the sensor unit (Fig. 1, dynamic dynamometer 15, generating the simulated data; Col. 4, lines 21-52)



List discloses optimizing the operating behavior of a vehicle of a driver assistance systems (Paragraph [0132]), which includes test bed with engine to implement the operating states of the vehicle, driveability (Paragraphs [0010]; [0033], [0097]; [0125]; [0140]-[0142]) and usage of camera to enhance the test bed and simulation structure and complete vehicle and environment (Paragraphs [0160]-[0161])

AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024]) that is used in conventional automotive testing system (Paragraph [0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in Sanada and incorporate camera having a sensor system and an electronic system for capturing sensor data to accurately determine and optimize the operating behavior of the vehicle, taking into consideration additional factors such as an environment. 

          Regarding Claim 24. Sanada discloses a data transmission channel interconnecting the synthetic sensor data generator and the electronic system of the sensor unit (Fig. 1)



List discloses a camera to capture the environment of the vehicle (Paragraph [0160])

AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024]) that is used in conventional automotive testing system (Paragraph [0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and have a data transmission channel interconnect the synthetic sensor data generator and the electronic system of the camera, to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claim 25. Sanada discloses the sensor input data forwarded by the sensor unit are based on the synthetic sensor data transmitted to the electronic system of the sensor unit (Col. 4, lines 21-52)

The modified Sanada does not disclose the sensor input data forwarded by the camera are based on the synthetic sensor data transmitted to the electronic system of the camera.

Paragraph [0160])

AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024]) that is used in conventional automotive testing system (Paragraph [0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and have the sensor input data forwarded by the camera based on the synthetic sensor data transmitted to the electronic system of the camera, so as to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claim 26. Sanada discloses the sensor input data forwarded by the sensor unit are based on the synthetic sensor data transmitted to the electronic system of the sensor unit (Col. 4, lines 21-52)

The modified Sanada does not disclose the sensor input data forwarded by the camera are based on the synthetic sensor data transmitted to the electronic system of the camera.

List discloses a camera to capture the environment of the vehicle (Paragraph [0160])

Paragraph [0024]) that is used in conventional automotive testing system (Paragraph [0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and have the sensor input data forwarded by the camera based on the synthetic sensor data transmitted to the electronic system of the camera, so as to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claims 27-28. AAPA discloses the electronic system of the sensor unit comprises a digital signal processing unit (Paragraph [0024])

          Regarding Claim 29. Sanada discloses the data transmission channel is arranged to transmit the synthetic sensor data to the digital signal processing unit (Fig. 1)

          Regarding Claims 30-31, 42-45 and 47. Sanada discloses the testing system is arranged to repeatedly perform a sequence utilizing a first feedback loop, the sequence including: generating the synthetic sensor data, transmitting the synthetic sensor data to a digital signal processing unit (Fig. 1), receiving (transmitting) at least one of image enhancements request and commands from the digital signal processing unit included for generating synthetic sensor data (Col. 6, lines 31-65; it’s obvious that with data being transferred between the control unit and other units, requests and commands can be performed to acquire the necessary data)

          Regarding Claim 33. AAPA discloses the sensor system is an optic system, and wherein the sensor data are image data (Paragraph [0024])

          Regarding Claim 34. Sanada discloses the synthetic sensor data include at least one of (i) Red, Blue, Green(RGB) sensor data and (ii) other visible or invisible spectrum data (Col. 6, lines 9-15, light includes the recited spectrum regions)

          Regarding Claim 35. Sanada discloses the synthetic sensor data include simulated infrared signals (Col. 6, lines 9-15, light includes the infrared region) 

          Regarding Claim 36. Sanada discloses the synthetic sensor data include at least one of (i) simulated laser signals, (ii) simulated infrared signals, simulated radar signals, (iii) simulated acoustic signals, (iv) simulated ultrasonic signals, (v) simulated pressure signals and (vi) simulated electronic signals received in a wired or wireless way and representing any type of measured physical signals associated with automotive conditions or parameters (Col. 6, lines 9-15)

          Regarding Claim 37. Sanada discloses a control unit for generating control data based on the processed data transmitted by the processing unit (Fig. 1, 21)

          Regarding Claim 39. Sanada discloses generating the synthetic sensor data to be transmitted to the electronic system of the sensor unit (Fig. 1, 15 to 17; Col. 4, lines 21-52; Col. 6, lines 31-42, sending simulation to the control unit)

The modified Sanada does not disclose generating the synthetic sensor data to be transmitted to the electronic system of the camera.

List discloses a camera to capture the environment of the vehicle (Paragraph [0160])
AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and generate the synthetic sensor data to be transmitted to the electronic system of the camera, so as to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claims 40-41. Sanada discloses transmitting synthetic sensor data to the electronic system of the sensor unit includes bypassing the sensor system of the sensor unit (Fig. 1, 19 to 17; Col. 5, lines 36-62; Col. 6, lines 31-42, sending simulation directly to the control unit)



List discloses a camera to capture the environment of the vehicle (Paragraph [0160])

AAPA discloses a conventional camera having a sensor system and an electronic system for capturing sensor data (Paragraph [0024]) that is used in conventional automotive testing system (Paragraph [0025])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of List and AAPA in the modified Sanada and transmit synthetic sensor data to the electronic system of the camera includes bypassing the sensor system of the camera, so as to accurately determine and optimize the operating behavior of the vehicle.

          Regarding Claim 46. Although AAPA does not explicitly disclose deactivating a sensor system of the camera, it would have been obvious to deactivate the sensor system, once the driveability evaluation has been completed (for that day, as an example; Paragraphs [0023]; [0025])

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada, US Pat No. 5,986,545 in view of List, US-PGPUB 2017/0050590 and AAPA, US- as applied to Claim 23 above, and further in view of Connell et al., US Pat No. 5,553,489 (hereinafter Connell)

          Regarding Claim 32. The modified Sanada does not disclose the electronic system of the sensor unit comprises a pre-processing unit for pre-processing raw sensor data generated by the sensor system.

Connell discloses filtering the sensor signals that are used to monitor engine operating behavior of a vehicle to remove noise (Col. 1, lines 11-32)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Connell in the modified Sanada and have the electronic system of the sensor unit comprise a pre-processing unit for pre-processing raw sensor data generated by the sensor system and remove noise from the collected sensor signals with a filter, so as to accurately evaluate the vehicle driveability.

9.          Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada, US Pat No. 5,986,545 in view of views of List, US-PGPUB 2017/0050590 and AAPA, US-PGPUB 2019/0041294 as applied to Claim 47, and further in view of Dorey et al., US-PGPUB 2004/0236473 (hereinafter Dorey)

          Regarding Claim 48. Sanada discloses the inspector evaluating the driveability of the vehicle (Col. 6, lines 9-14) 

The modified Sanada does not disclose calculating performance scores after performing the sequence.

Dorey discloses a vehicle driveability rating system for vehicle performance (Paragraph [0023]; Fig. 1; Abstract)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Dorey in the modified Sanada and calculate performance scores after performing the sequence, so as to easily comprehend the driveability performance between different testing results.

10.         Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Sanada, US Pat No. 5,986,545, List, US-PGPUB 2017/0050590, AAPA, US-PGPUB 2019/0041294 and Dorey, US-PGPUB 2004/0236473 as applied to Claim 48, and further in view of Priller, US-PGPUB 2016/0280233 (hereinafter Priller)

          Regarding Claim 49. Sanada discloses the inspector evaluating the driveability (Col. 6, lines 9-14) and adjusting the dynamometer under various running conditions of the vehicle throughout the testing period (Col. 4, lines 21-52), which obviously would involve defining different test automation parameters.



Priller discloses defining test automation parameters to define test cases (Abstract; Paragraph [0001]; [0011]; [0030])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Priller in the modified Sanada and define test automation parameters to define test cases, after calculating performance scores using a second feedback loop, so as to accurately evaluate driveability.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new ground of rejection. Furthermore, the 112 rejection have been updated as shown above that addresses the Applicant’s argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865